

EXCHANGE RIGHTS AGREEMENT
 
THIS EXCHANGE RIGHTS AGREEMENT (this “Agreement”), dated as of June __, 2008, is
entered into by and among Lightstone Value Plus Real Estate Investment Trust,
Inc., a Maryland corporation (the “Company”), Lightstone Value Plus REIT LP, a
Delaware limited partnership (the “Operating Partnership”), and the Persons
whose names are set forth on Exhibit A attached hereto (as it may be amended
from time to time).
 
RECITALS:
 
(a) The Company, together with certain other limited partners, has formed the
Operating Partnership pursuant to the Amended and Restated Agreement of Limited
Partnership of the Operating Partnership dated April 22, 2005 the (“Original
Agreement”), as amended by that certain First Amendment to Amended and Restated
Agreement of Limited Partnership dated June __, 2008 (the “Amendment”) (as such
agreement may be further amended or amended and restated from time to time,
collectively the “Partnership Agreement”).
 
(b) Pursuant to the Partnership Agreement, the Limited Partners (as defined
below) directly or indirectly hold units of limited partnership interest
(“Partnership Units”) in the Operating Partnership.
 
(c) The Operating Partnership has agreed to provide the Limited Partners with
certain direct or indirect rights to exchange their Partnership Units for cash
or, at the election of the Company, for shares of the Company’s common stock,
$0.01 par value per share (the “REIT Stock”).
 
Accordingly, the parties hereto do hereby agree as follows:
 
ARTICLE I
 
DEFINED TERMS
 
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
 
“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under the Partnership Agreement, but who has
not become a substituted Limited Partner in accordance therewith.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.
 
“Cash Amount” means an amount of cash per Partnership Unit equal to the Value on
the Valuation Date of the REIT Stock Amount.
 
“Common Units” has the meaning set forth in the Amendment.
 
“Exchange Factor” means 1.0, provided, that in the event that the Company (i)
declares or pays a dividend on its outstanding REIT Stock in REIT Stock or makes
a distribution to all holders of its outstanding REIT Stock in REIT Stock; (ii)
subdivides its outstanding REIT Stock; or (iii) combines its outstanding REIT
Stock into a smaller number of shares of REIT Stock, the Exchange Factor shall
be adjusted by multiplying the Exchange Factor by a fraction, the numerator of
which shall be the number of shares of REIT Stock issued and outstanding on the
record date for such dividend, contribution, subdivision or combination
(assuming for such purpose that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of shares of REIT Stock (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, subdivision or combination. Any adjustment to the Exchange Factor
shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event.
 
“Exchanging Partner” has the meaning set forth in Section 2.1 hereof.
 

--------------------------------------------------------------------------------


 
“Exchange Right” has the meaning set forth in Section 2.1 hereof.
 
“Lien” means any lien, security interest, mortgage, deed of trust, charge,
claim, encumbrance, pledge, option, right of first offer or first refusal and
any other right or interest of others of any kind or nature, actual or
contingent, or other similar encumbrance of any nature whatsoever.
 
“Limited Partner” means any Person, other than the Company, named as a Limited
Partner on Exhibit A, as such Exhibit may be amended from time to time.
 
“Notice of Exchange” means the Notice of Exchange substantially in the form of
Exhibit B to this Agreement.
 
“Offering” means the offering of the Company’s common stock, par value $.01 per
share, pursuant to a registration statement on Form S-11 filed with the
Securities and Exchange Commission (Registration No. 333-117367).
 
“Person” shall mean an individual, partnership, corporation, limited liability
company, trust, estate, or unincorporated organization, or other entity, or a
government or agency or political subdivision thereof.
 
“REIT Stock Amount” means that number of shares of REIT Stock equal to the
product of the number of Partnership Units offered for exchange by an Exchanging
Partner, multiplied by the Exchange Factor as of the Valuation Date, provided,
that in the event the Company or the Operating Partnership issues to all holders
of REIT Stock rights, options, warrants or convertible or exchangeable
securities entitling the stockholders to subscribe for or purchase REIT Stock,
or any other securities or property (collectively, the “rights”), then the REIT
Stock Amount shall also include such rights that a holder of that number of
shares of REIT Stock would be entitled to receive.
 
“SEC” means the Securities and Exchange Commission.
 
“Series A Preferred Units” has the meaning set forth in the Amendment.
 
“Specified Exchange Date” means the tenth (10th) Business Day after receipt by
the Operating Partnership and the Company of a Notice of Exchange; provided,
however, that if the Operating Partnership has more than 99 partners, as
determined in accordance with the provisions of Treasury Regulation Section
1.7704-1(h), then the Specified Exchange Date shall mean the thirty-first (31st)
calendar day after receipt by the Operating Partnership and the Company of a
Notice of Exchange.
 
“Valuation Date” means the date of receipt by the Operating Partnership and the
Company of a Notice of Exchange or, if such date is not a Business Day, the
first Business Day thereafter.
 
“Value” means, with respect to shares of REIT Stock, the average of the daily
market price for the five (5) consecutive trading days immediately preceding the
Valuation Date. The market price for each such trading day shall be:
 
(i) if the REIT Stock is listed or admitted to trading on the New York Stock
Exchange (the “NYSE”), any other national securities exchange or the Nasdaq
Stock Market (“Nasdaq”), the closing price on such day, or if no such sale takes
place on such day, the average of the closing bid and asked prices on such day;
or
 
(ii) if the REIT Stock is not listed or admitted to trading on the NYSE, any
national securities exchange or Nasdaq, the last reported sale price on such
day; or
 
(iii) if no sale takes place on such day, the average of the closing bid and
asked prices on such day, as reported by a reliable quotation source designated
by the Company or if the REIT Stock is not then traded on any market, as
determined in good faith by the Company’s Independent Directors (as defined by
the Company’s charter).
 
2

--------------------------------------------------------------------------------




In the event the REIT Stock Amount includes rights that a holder of REIT Stock
would be entitled to receive, then the Value of such rights shall be determined
by the independent directors of the Company acting in good faith on the basis of
such quotations and other information as they consider, in their reasonable
judgment, appropriate.
 
ARTICLE II
 
EXCHANGE RIGHT
 
2.1 Exchange Right. (a) Subject to Sections 2.2, 2.3, 2.4 and 2.5 hereof, and
subject to any limitations under applicable law, the Operating Partnership
hereby grants to each Limited Partner and each Limited Partner hereby accepts
the right (the “Exchange Right”), exercisable (i) on or after the date that is
one (1) year after the closing of the Offering or (ii) upon the liquidation of
the Operating Partnership or the sale of all or substantially all of the assets
of the Operating Partnership, to exchange on a Specified Exchange Date all or a
portion of the Partnership Units held by such Limited Partner at an exchange
price equal to and in the form of the Cash Amount. Notwithstanding anything to
the contrary herein, the Exchange Right shall only be applicable to such
Partnership Units that are Common Units and not Series A Preferred Units prior
to conversion of such Series A Preferred Units to Common Units pursuant to the
Partnership Agreement.
 
(b) The Exchange Right shall be exercised pursuant to a Notice of Exchange
delivered to the Operating Partnership, with a copy delivered to the Company, by
the Limited Partner who is exercising the Exchange Right (the “Exchanging
Partner”); provided, however, that the Company, on behalf of the Operating
Partnership, may elect, after a Notice of Exchange is delivered, to satisfy the
Exchange Right which is the subject of such notice in accordance with Section
2.2.
 
(c) A Limited Partner may exercise the Exchange Right from time to time with
respect to part or all of the Partnership Units that it owns (including Common
Units received upon conversion of Series A Preferred Units), as selected by the
Limited Partner, provided that, except as provided in the Agreement, a Limited
Partner may not exercise the Exchange Right for less than one thousand (1,000)
Partnership Units unless such Limited Partner then holds less than one thousand
(1,000) Partnership Units, in which event the Limited Partner must exercise the
Exchange Right for all of the Partnership Units held by such Limited Partner.
 
(d) An Exchanging Partner shall have no right with respect to any Partnership
Units so exchanged to receive any distributions paid after the Specified
Exchange Date with respect to such Partnership Units.
 
(e) Any Assignee of a Limited Partner may exercise the rights of such Limited
Partner pursuant to this Article 2, and such Limited Partner shall be deemed to
have assigned such rights to such Assignee and shall be bound by the exercise of
such rights by such Assignee.
 
(f) In connection with any exercise of such rights by an Assignee on behalf of a
Limited Partner, the Cash Amount or the REIT Stock Amount, as the case may be,
shall be satisfied by the Operating Partnership or the Company, as the case may
be, directly to such Assignee and not to such Limited Partner.
 
2.2 Option of Company to Exchange for REIT Stock. (a) Notwithstanding the
provisions of Section 2.1, the Company may, on behalf of the Operating
Partnership, in its sole and absolute discretion (subject to the limitations on
ownership and transfer of REIT Stock set forth in the Company’s charter), elect
to assume directly the Operating Partnership’s obligation with respect to the
Exchange Right and satisfy an Exchanging Partner’s Exchange Right by exchanging
REIT Stock and rights equal to the REIT Stock Amount on the Specified Exchange
Date for the Partnership Units offered for exchange by the Exchanging Partner,
whereupon the Company shall acquire the Partnership Units offered for exchange
by the Exchanging Partner and shall be treated for all purposes of the
Partnership Agreement as the owner of such Partnership Units. Unless the
Company, in its sole and absolute discretion, shall exercise its right to assume
directly the Operating Partnership’s obligation with respect to the Exchange
Right and satisfy the Exchange Right, the Company shall not have any obligation
to the Exchanging Partner or to the Operating Partnership with respect to the
Exchanging Partner’s exercise of the Exchange Right. If the Company shall
exercise its right to satisfy the Exchange Right in the manner described in the
first sentence of this Section 2.2 and shall fully perform its obligations in
connection therewith, the Operating Partnership shall have no right or
obligation to pay any amount to the Exchanging Partner with respect to such
Exchanging Partner’s exercise of the Exchange Right, and each of the Exchanging
Partner, the Operating Partnership and the Company shall, for federal income tax
purposes, treat the transaction between the Company and the Exchanging Partner
as a sale of the Exchanging Partner’s Partnership Units to the Company. Nothing
contained in this Section 2.2 shall imply any right of the Company to require
any Limited Partner to exercise the Exchange Right afforded to such Limited
Partner pursuant to Section 2.1.
 
3

--------------------------------------------------------------------------------


 
(b) In the event the Company shall elect to satisfy, on behalf of the Operating
Partnership, an Exchanging Partner’s Exchange Right by exchanging REIT Stock for
the Partnership Units offered for exchange,
 
(i) the Company hereby agrees so to notify the Exchanging Partner within five
(5) Business Days after the receipt by the Company of such Notice of Exchange,
 
(ii) each Exchanging Partner hereby agrees to execute such documents and
instruments as the Company may reasonably require in connection with the
issuance of REIT Stock upon exercise of the Exchange Right, and
 
(iii) the Company hereby agrees to deliver stock certificates representing fully
paid and nonassessable shares of REIT Stock.
 
2.3 Prohibition of Exchange for REIT Stock. Notwithstanding anything herein to
the contrary, the Company shall not be entitled to satisfy an Exchanging
Partner’s Exchange Right pursuant to Section 2.2 if the delivery of REIT Stock
to such Limited Partner by the Company pursuant to Section 2.2 (regardless of
the Operating Partnership’s obligations to the Limited Partner under Section
2.1)
 
(a) would be prohibited under the Articles of Incorporation of the Company,
 
(b) if the Company has elected REIT status, would otherwise jeopardize the REIT
status of the Company, or
 
(c) would cause the acquisition of the REIT Stock by the Limited Partner to be
“integrated” with any other distribution of REIT Stock by the Company for
purposes of complying with the registration provisions of the Securities Act.
 
2.4 Payment Date. Any Cash Amount to be paid to an Exchanging Partner shall be
paid on the Specified Exchange Date; provided, however, that the Operating
Partnership may elect to cause the Specified Exchange Date to be delayed for up
to an additional 180 days to the extent required for the Company to cause
additional REIT Shares to be issued to provide financing to be used to make such
payment of the Cash Amount by the Operating Partnership.
 
2.5 Expiration of Exchange Right. The Exchange Right shall expire with respect
to any Partnership Units for which an Exchange Notice has not been delivered to
the Operating Partnership and the Company on or before December 31, 2040.
 
2.6 Effect of Exchange. (a) Any exchange of Partnership Units pursuant to this
Article 2 shall be deemed to have occurred as of the Specified Exchange Date for
all purposes, including without limitation the payment of distributions or
dividends in respect of Partnership Units or REIT Stock, as applicable.
 
(b) Any Partnership Units acquired by the Company pursuant to an exercise by any
Limited Partner of an Exchange Right shall be deemed to be acquired by and
reallocated or reissued to the Company.
 
(c) The Company, as general partner of the Operating Partnership, shall amend
the Partnership Agreement to reflect each such exchange and reallocation or
reissuance of Partnership Units and each corresponding recalculation of the
Partnership Units of the Limited Partners.
 
4

--------------------------------------------------------------------------------




ARTICLE III
 
OTHER PROVISIONS
 
3.1 Covenants of the Company. (a) At all times during the pendency of the
Exchange Right, the Company shall reserve for issuance such number of shares of
REIT Stock as may be necessary to enable the Company to issue such shares in
full payment of the REIT Stock Amount in regard to all Partnership Units held by
Limited Partners which are from time to time outstanding.
 
(b) During the pendency of the Exchange Right, the Company shall deliver to
Limited Partners in a timely manner all reports filed by the Company with the
SEC to the extent the Company also transmits such reports to its stockholders
and all other communications transmitted from time to time by the Company to its
stockholders generally.
 
(c) The Company shall notify each Limited Partner, upon request, of the then
current Exchange Factor and such notice will include a reasonable explanation of
the Exchange Factor calculation to be applied at such time.
 
3.2 Fractional Shares. (a) No fractional shares of REIT Stock shall be issued
upon exchange of Partnership Units.
 
(b) The number of full shares of REIT Stock which shall be issuable upon
exchange of Partnership Units (or the cash equivalent amount thereof if the Cash
Amount is paid) shall be computed on the basis of the aggregate amount of
Partnership Units so surrendered.
 
(c) Instead of any fractional shares of REIT Stock which would otherwise be
issuable upon exchange of any Partnership Units, the Operating Partnership shall
pay a cash adjustment in respect of such fraction in an amount equal to the Cash
Amount of a Partnership Unit multiplied by such fraction.
 
3.3 Investment Representations and Warranties. By delivering to the Company a
Notice of Exchange, each Exchanging Partner will be deemed to represent and
warrant to the Company and the Operating Partnership that such Exchanging
Partner is aware of the Company’s option to exchange such Exchanging Partner’s
Partnership Units for REIT Stock pursuant to Section 2.2 hereof and that:
 
(a) (i) Such Exchanging Partner has received and reviewed
 
(A) a copy of the prospectus contained in the Registration Statement on Form
S-11 filed by the Company in connection with the Offering, any prospectus
contained in any Registration Statement subsequently filed by the Company, and
any supplement or amendment thereto (each, a “Prospectus”), and
 
(B) if the Company is filing reports under the Securities Exchange Act of 1934,
as amended, copies of all reports and other filings (the “SEC Reports”),
including Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K, made by the Company with the SEC pursuant to the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, and understands the risks of, and other considerations relating to,
an investment in REIT Stock.
 
(ii) Such Exchanging Partner, by reason of its business and financial
experience, together with the business and financial experience of those
persons, if any, retained by it to represent or advise it with respect to its
investment in REIT Stock,
 
(A) has such knowledge, sophistication and experience in financial and business
matters and in making investment decisions of this type that it is capable of
evaluating the merits and risks of and of making an informed investment decision
with respect to an investment in REIT Stock,
 
5

--------------------------------------------------------------------------------


 
(B) is capable of protecting its own interest or has engaged representatives or
advisors to assist it in protecting its interests and
 
(C) is capable of bearing the economic risk of such investment.
 
(iii) (A) Such Exchanging Partner is an “accredited investor” as defined in Rule
501 of the regulations promulgated under the Securities Act.
 
(B) If such Exchanging Partner has retained or retains a person to represent or
advise it with respect to its investment in REIT Stock, such Exchanging Partner
will advise the Company of such retention and, at the Company’s request, such
Exchanging Partner shall, prior to or at delivery of the REIT Stock hereunder,
 
(I) acknowledge in writing such representation and
 
(II) cause such representative or advisor to deliver a certificate to the
Company containing such representations as may be reasonably requested by the
Company.
 
(b)    (i) Such Exchanging Partner understands that an investment in the Company
involves substantial risks.
 
(ii) Such Exchanging Partner has been given the opportunity to make a thorough
investigation of the activities of the Company and has been furnished with
materials relating to the Company and its activities, including, without
limitation, each Prospectus and the SEC Reports.
 
(iii) Such Exchanging Partner has relied and is making its investment decision
based upon the Prospectus and any subsequent Prospectus, the SEC Reports and
other written information provided to the Exchanging Partner by or on behalf of
the Company and, as applicable, such Exchanging Partner’s position as a director
or executive officer of the Company.
 
(c)    (i) The REIT Stock to be issued to such Exchanging Partner hereunder will
be acquired by such Exchanging Partner for its own account, for investment only
and not with a view to, or with any intention of, a distribution or resale
thereof, in whole or in part, or the grant of any participation therein.
 
(ii) Such Exchanging Partner was not formed for the specific purpose of
acquiring an interest in the Company.
 
(d)    (i) Such Exchanging Partner acknowledges that
 
(A) the shares of REIT Stock to be issued to such Exchanging Partner hereunder
have not been registered under the Securities Act or state securities laws by
reason of a specific exemption or exemptions from registration under the
Securities Act and applicable state securities laws and, the certificates
representing such shares of REIT Stock will bear a legend to such effect,
 
(B) the Company’s and the Operating Partnership’s reliance on such exemptions is
predicated in part on the accuracy and completeness of the representations and
warranties of such Exchanging Partner contained herein,
 
(C) the REIT Stock to be issued to such Exchanging Partner hereunder may not be
resold or otherwise distributed unless registered under the Securities Act and
applicable state securities laws, or unless an exemption from registration is
available,
 
(D) there may be no market for unregistered shares of REIT Stock, and
 
6

--------------------------------------------------------------------------------


 
(E) the Company has no obligation or intention to register such REIT Stock under
the Securities Act or any state securities laws or to take any action that would
make available any exemption from the registration requirements of such laws,
except as provided in the Registration Rights Agreement entered into by the
Company and the Exchanging Partner (the “Registration Rights Agreement”).
 
(ii) Such Exchanging Partner acknowledges that because of the restrictions on
transfer or assignment of such REIT Stock to be issued hereunder, such
Exchanging Partner may have to bear the economic risk of its investment in REIT
Stock issued hereunder for an indefinite period of time, although the holder of
any such REIT Stock will be afforded certain rights to have such REIT Stock
registered under the Securities Act and applicable state securities laws
pursuant to the Registration Rights Agreement.
 
(e) The address set forth under such Exchanging Partner’s name in the Notice of
Exchange is the address of the Exchanging Partner’s principal place of business
or, if a natural person, the address of the Exchanging Partner’s residence, and
such Exchanging Partner has no present intention of becoming a resident of any
country, state or jurisdiction other than the country and state in which such
principal place of business or residence is situated.
 
ARTICLE IV
 
GENERAL PROVISIONS
 
4.1 Addresses and Notice. Any notice, demand, request or report required or
permitted to be given or made to the Operating Partnership, the Company, a
Limited Partner or Assignee, as the case may be, under this Agreement shall be
in writing and shall be deemed given or made when delivered in person or when
sent by first class United States mail or by other similarly reliable means of
written communication to the Operating Partnership, the Company, a Limited
Partner or Assignee, as the case may be, (i) at the address listed on the
records of the Operating Partnership, with respect to a Limited Partner or
Assignee, and (ii) at 326 Third Street, Lakewood, NJ 08701, Attn: President,
with respect to the Operating Partnership or the Company.
 
4.2 Titles and Captions. All article or section titles or captions in this
Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Except as specifically provided otherwise, references to
“Articles” and “Sections” are to Articles and Sections of this Agreement.
 
4.3 Pronouns and Plurals. Whenever the context may require, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.
 
4.4 Further Action and Additional Restrictions. The parties shall execute and
deliver all documents, provide all information and take or refrain from taking
action as may be necessary or appropriate to achieve the purposes of this
Agreement.
 
4.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns.
 
4.6 Waiver. No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
 
4.7 Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all of the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Each party shall become bound by this Agreement immediately
upon affixing its signature hereto.
 
7

--------------------------------------------------------------------------------


 
4.8 Applicable Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof.
 
4.9 Invalidity of Provisions. If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.
 
4.10 Entire Agreement. This Agreement contains the entire understanding and
agreement among the Limited Partners, the Operating Partnership and the Company
with respect to the subject matter hereof and supersedes any other prior written
or oral understandings or agreements among them with respect thereto.
 
4.11 Amendment. This Agreement may be modified or amended by a written
instrument signed by a duly authorized representative of each of the Company,
the Operating Partnership and the Limited Partners.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

       
THE COMPANY:
 
LIGHTSTONE VALUE PLUS REAL ESTATE
INVESTMENT TRUST, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:

 

       
OPERATING PARTNERSHIP:
 
LIGHTSTONE VALUE PLUS REIT LP
 
BY: LIGHTSTONE VALUE PLUS REAL ESTATE INVESTMENT TRUST, INC., its general
partner
      

       
LIMITED PARTNERS:
 
ARBOR MILL RUN JRM LLC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:

 

       
ARBOR NATIONAL CJ LLC
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:

 
9

--------------------------------------------------------------------------------


 
Exhibit A - Exchange Rights Agreement
 
Name and Address of Limited Partner


Arbor Mill Run JRM LLC
c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, New York 11553


Arbor National CJ LLC
c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, New York 11553
 
A-1

--------------------------------------------------------------------------------


 
Exhibit B - Exchange Rights Agreement
 
Notice of Exchange
 
The undersigned Limited Partner hereby irrevocably (i) exchanges             
Partnership Units in Lightstone Value Plus REIT LP, in accordance with the terms
of the Exchange Rights Agreement, dated as of             , 200     (the
“Exchange Rights Agreement”), and the Exchange Right referred to therein; (ii)
surrenders such Partnership Units and all right, title and interest therein; and
(iii) directs that the Cash Amount or REIT Stock Amount (as determined by the
Company) deliverable upon exercise of the Exchange Right be delivered to the
address specified below, and if REIT Stock is to be delivered, such REIT Stock
will be registered or placed in the name(s) and at the address(es) specified
below.
 
The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has marketable and unencumbered title to such Partnership Units, free and
clear, other than any encumbrance arising pursuant to the Partnership Agreement,
of the rights or interests of any other person or entity; (b) has the full
right, power, and authority to exchange and surrender such Partnership Units as
provided herein; and (c) has obtained the consent or approval of all persons or
entities, if any, (other than consent or approval that may be required of the
Company or the Operating Partnership) having the right to consent or approve
such exchange and surrender on the part of the undersigned.
 
The undersigned hereby makes the representations and warranties contained in
Section 3.3 of the Exchange Rights Agreement as if such representations and
warranties had been set forth in full in this Notice of Exchange.
 

     
Dated:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name of Limited Partner (Please Print)

 
Signature guaranteed by:
           

--------------------------------------------------------------------------------

(Signature of Limited Partner)

       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

(Street Address)

 

       

--------------------------------------------------------------------------------

(City) (State)                         (Zip Code)
     
If REIT Stock is to be issued, issue to:

 

       
Name:

--------------------------------------------------------------------------------

 
B-1

--------------------------------------------------------------------------------


 